DAVIDSON, P. J.
Appellant, on habeas corpus proceeding before the trial judge, was refused bail. We have carefully examined the facts, and in view of the record we are of opinion that the case is bailable, and th'e court was in error in refusing bail. It is not the purpose of this opinion, nor is it thought necessary or proper, to discuss the facts.
. The judgment will be reversed, and bail is *946allowed in the sum of $5,000. Bond will be taken and approved by the sheriff of Galveston county in the terms of the law.
The judgment is reversed, and bail granted.